MEMORANDUM3
Kenneth Roy Brown, a native and citizen of Jamaica, petitions pro se for review of the Board of Immigration Appeals’ (BIA) summary dismissal of his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny the petition for review.
Because Brown failed to address the BIA’s summary dismissal or discuss the adequacy of his notice of appeal to the BIA, he has waived the right to challenge that dismissal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996) (issue alien failed to raise in opening brief deemed waived); 8 C.F.R. §§ 3.1(d)(2)(i)(A) & (D). Because Brown did not petition this court for review of the BIA’s December 20, 1999 decision regarding his claim under the United Nations Convention Against Torture, we do not consider Brown’s contentions on this issue.
We deny Brown’s motion for stay of removal.
We grant counsel Esther A. Zaretsky’s motion for admission pro hac vice.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.